Case 4:20-cv-00930 Document1 Filed on 03/13/20 in TXSD Page 1 of 3
oo, United St
UNITED STATES DISTRICT COURT for the Southern Distre! of Teas
FILED
District of MAR 12 2090
Division David J. Bradley, Clerk of Court
Ziaunnisa K. Lodhi ) Case No.
Plaintiff )
v. )
Shah A. Haque . )
& )
Farhana Haque ) Jury Trial: Yes
Defendants )

 

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE, BATTERY, ASSAULT and THEFT

‘TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
(28 U.S.C. § 1332; Diversity of Citizenship)
I. The Parties to This Complaint:
A. The Plaintiff lives in New York State:
P.O. Box 550 Rensselaer NY 12144

Phone: 518 331 9443
Email. Neeshakhan2006@hotmail.com

B. The Defendants live in Texas and Maryland:
1. Shah A. Haque

7419 Grand Terrace Ct Houston TX 77095
Phone No: 832 495 6890
Email. haque05@msn.com

2. Farhana Haque

9268 Christo Court Owings Mills, MD 21117-0000
Email: Haq2@hotmail.com, farhanahaque2952@aol.com
Case 4:20-cv-00930 Document1 Filed on 03/13/20 in TXSD Page 2 of 3

Il: Basis for Jurisdiction

This Court has jurisdiction under 28 U.S.C 1332, the parties have complete diversity and the

amount in controversy is $500,000. Therefore, this court has jurisdiction.
A: Citizenship of Parties and Amount in Controversy

The plaintiff is domiciled in New York and defendants are from Texas and Maryland, Thus,

complete diversity. This civil claim is for $500,000. Therefore, this court has jurisdiction.
ills Statement of Claim: Places of Occurrence: San Antonio and Houston Texas
Facts:

1: The plaintiff, Lodhi, was in possession of a 2009 Volkswagen, which had all of her belongings
inside. it was parked in an HEB parking lot located on Florence Street, San Antonio, TX near the
Bexar County Courthouse. She was attending a court hearing on March 29, 2018. Defendant,
Farhana Haque, took the car with all items, handbag, phone, IDs, cash, jewelry and more.
Defendants, Shah and Farhana Haque, drove the car to their house located at 7419 Grand

Terrace Ct. Houston, Harris County, Texas. Plaintiff immediately filed a police report in San

Antonio, Bexar County.

i: On March 30, 2018, plaintiff went to defendant Shah Haque’s house to retrieve her property.
Defendant Shah Haque opened the door and once plaintiff Lodhi asked for her personal items,
defendant Shah Haque and defendant Farhana Haque started hitting her and shouted at her to

leave the property. Defendant Farhana Haque called 911, and plaintiff Lodhi also called 911.
Case 4:20-cv-00930 Document 1 Filed on 03/13/20 in TXSD Page 3 of 3
Later, before the Houston police arrived, both defendants hid plaintiffs personal belongings in

defendant Shah Haque’s car.

ill: Plaintiff Lodhi suffered physical injuries, emotional distress and incurred medical expenses.
+ ( t ‘

IV: Defendant Shah Haque is the ex-spouse of plaintiff Lodhi. He assaulted and caused several

injuries to plaintiff Lodhi when she arrived at his home to recover her property.

V: Defendant Shah Haque sent several defamatory text messages, emails and letters to plaintiff

and her family and friends.
Conclusion and Prayer

Plaintiff Lodhi requests that Defendants be cited to appear and answer this Complaint; that

upon final trial, the Plaintiff be awarded a judgment against the Defendants for actual damages
for $500,000. The plaintiff Lodhi’s pain and suffering to be determined by the jury and for such
other amounts as she shall show by proper amendment before trial; for post-judgment interest
at the applicable legal rate; for all court costs incurred in this litigation; and for such other
relief, at law and in equity, both general and special, to which Plaintiffs may show herself

entitled to and to which the Court believe she deserves.

.
Respectfully AC
NUM

Ziaunnisa Lodhi Pro Se :
P. O. Box 550 Rensselaer NY12144
Neeshakhan2006@hotmail.com
